Case: 12-14299   Date Filed: 05/23/2013   Page: 1 of 3


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14299
                        Non-Argument Calendar
                      ________________________

                        Agency No. A074-790-708



USSIEL A. HERNANDEZ,

                                                                     Petitioner,

                                  versus

US ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 23, 2013)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 12-14299     Date Filed: 05/23/2013    Page: 2 of 3


      Ussiel Hernandez seeks review of the Board of Immigration Appeals’ (BIA)

final order affirming the Immigration Judge’s (IJ) decision denying Hernandez

asylum and withholding of removal.

      We review only the decision of the BIA, “except to the extent that the BIA

has expressly adopted the IJ’s decision.” Ruiz v. Gonzales, 479 F.3d 762, 765

(11th Cir. 2007). Where the BIA explicitly agrees with particular findings of the

IJ, we review both the BIA and the IJ’s conclusions regarding those issues. Ayala

v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). We review a factual

determination by the BIA that an alien is statutorily ineligible for asylum or

withholding under the highly deferential substantial evidence test. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001). To qualify for asylum, an

alien must show past persecution or a well-founded fear of persecution because of

his political opinion or on other protected ground. Ruiz v. U.S. Att’y Gen., 440
F.3d 1247, 1257 (11th Cir. 2006) (per curiam).

      Hernandez was a local elected official in Mexico. He claims that he was

targeted with death threats by members of a rival political party after his term in

office ended. He supports his petition with evidence, including testimony by two

witnesses, of violence between his party and the rival party.

      After review of the briefs and the record, we find that there is substantial

evidence in support of the BIA’s conclusion that Hernandez is ineligible for


                                          2
               Case: 12-14299     Date Filed: 05/23/2013    Page: 3 of 3


asylum. The IJ offered specific and cogent reasons for its adverse credibility

determination, and Hernandez presented no evidence actually documenting the

alleged threats.

      The BIA’s alternative finding that Hernandez did not establish past

persecution or a well-founded fear of future persecution is also supported by

substantial evidence. As the BIA stated, Hernandez

      was never harmed, or even directly confronted, by his alleged
      persecutors. After living in the United States for fifteen years, he did
      not demonstrate that the [rival] party members in his hometown would
      continue to care about his whereabouts or be awaiting his return.
      [Hernandez] also did not adequately explain why he could not relocate
      upon removal.

      Further, the BIA’s conclusion that Hernandez’s testimony was implausible

in certain respects, including his explanation for his failure to contact the police

about the alleged threats and why he received no threats until well after he left

office, is supported by the record. Therefore, Hernandez is not entitled to asylum.

      Finally, because Hernandez is not entitled to asylum, he cannot qualify for

withholding of removal, which has a more stringent standard for eligibility. Rivera

v. U.S. Att’y Gen., 487 F.3d 815, 820–21 (11th Cir. 2007).

      Accordingly, we deny Hernandez’s petition.

      PETITION DENIED.




                                           3